Name: Commission Implementing Decision (EU) 2017/759 of 28 April 2017 on the common protocols and data formats to be used by air carriers when transferring PNR data to Passenger Information Units
 Type: Decision_IMPL
 Subject Matter: air and space transport;  information technology and data processing;  politics and public safety;  transport policy;  social affairs;  communications;  information and information processing
 Date Published: 2017-04-29

 29.4.2017 EN Official Journal of the European Union L 113/48 COMMISSION IMPLEMENTING DECISION (EU) 2017/759 of 28 April 2017 on the common protocols and data formats to be used by air carriers when transferring PNR data to Passenger Information Units THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive (EU) 2016/681 of the European Parliament and of the Council of 27 April 2016 on the use of passenger name record (PNR) data for the prevention, detection, investigation and prosecution of terrorist offences and serious crime (1), and in particular Article 16(3) thereof, Whereas: (1) Directive (EU) 2016/681 requires the Commission to draw-up a list of common protocols and supported data formats to be used by air carriers when transferring passenger name record (PNR) data to Member States. The air carriers need to select from that list and identify to the Member States the common protocol and data format that they intend to use. (2) The list of options should take into account the current state of the industry, in order to allow for a swift implementation of Directive (EU) 2016/681 and reduce the adverse economic impact on air carriers. In the same time, the options provided should ensure the security and the reliability of the transfer of PNR data. (3) Small air carriers that do not operate flights according to a specific and public schedule and that do not possess the necessary technical infrastructure allowing them to use the data formats and transmission protocols mentioned in the Annex should be exempted from the obligation to use these formats and protocols. Member States should agree bilaterally with these air carriers on the electronic means to be used in order to provide for an adequate level of security for the transmission of PNR data by these carriers. (4) According to recital (17) of Directive (EU) 2016/681, the International Civil Aviation Organisation (ICAO) guidelines on PNR should be the basis for adopting the supported data formats for transfers of PNR data by air carriers to Member States. (5) The PNRGOV data format is recognised as an international standard for the transmission of PNR data and has been developed jointly by governments, air carriers and service providers under the auspices of the International Air Transport Association (IATA), ICAO and the World Customs Organisation (WCO). The PNRGOV data format should be compliant with Passenger and Airport Data Interchange Standards (PADIS) EDIFACT and XML Implementation Guides for PNRGOV messages, approved and published by the WCO/IATA/ICAO API PNR Contact Committee. (6) UN/EDIFACT PAXLST is the data format for the transmission of advance passenger information (API) data. This format should be used for the transmission, pursuant to Article 8(2) of Directive (EU) 2016/681, of API data that air carriers collect in the normal course of their business but do not retain by the same technical means as other PNR data. (7) Currently, two transmission protocols, IBM MQ and IATA Type B, are the ones used by the majority of air carriers for transferring passenger data to national authorities. (8) IBM MQ, a proprietary product of IBM Corporation, provides secure, reliable message delivery that preserves message integrity and minimizes risk of information loss, using message queues to facilitate the exchange of information between applications, systems, services and files. (9) Type B messaging is the name given by IATA to the messaging used within and between air transport and travel related industry. It is considered within the air transport industry as highly reliable and secure and therefore supports business critical applications. (10) Not all air carriers are in a position to adopt and implement other transmission protocols than the ones they are currently using within a time frame shorter than 4-5 years. (11) Pursuant to Article 16(2) of Directive (EU) 2016/681, air carriers should be able to use at least one of the data formats and transmission protocols established through this implementing decision as of one year after the date of its adoption. (12) The implementing decision should consequently acknowledge the current state of the industry and provide for the possibility of air carriers to continue to use, also for the purposes of Directive (EU) 2016/681, the same data formats and transmission protocols that currently represent a standard within the industry. (13) On the other hand, the use of open standard data formats and transmission protocols, including the use of European standards, should be encouraged to the largest extent possible. (14) The Commission currently promotes the use of AS4 protocol, notably in the framework of the Connecting Europe Facility (CEF). This protocol should therefore be listed as an alternative to IBM MQ and IATA Type B protocols. (15) Industry and Member States should be encouraged to take the necessary measures, together with the international partners, with ICAO and with WCO with a view to including suitable open standard protocols as part of internationally accepted reference protocols for the transmission of PNR data by air carriers to Member States' passenger information units. (16) The present implementing decision should therefore be reviewed within four years after the date of its adoption to consider the possibility that proprietary products be replaced by open standard transmission protocols. It should also consider the addition of any revision to the existing EDIFACT and XML versions of PNRGOV and EDIFACT PAXLST as well as the potential development of XML standards for API messaging. (17) Member States may also consider providing air carriers with an acknowledgment of the receipt of the PNR transfer (using an ACKRES message). Such a decision should be based on a bilateral arrangement between the air carrier and the Member State as recommended by IATA. (18) The measures provided for in this Decision are in accordance with the opinion of the Committee referred to in Article 17(1) of Directive (EU) 2016/681, HAS ADOPTED THIS DECISION: Article 1 Common protocols and supported data formats 1. When transferring PNR data to the Member States' passenger information units pursuant to Directive (EU) 2016/681, air carriers shall use one of the data formats and transmission protocols listed in points 1 and 2 of the Annex to this Decision. 2. In the event that air carriers transfer advance passenger information (API) data referred to in Article 8(2) of Directive (EU) 2016/681 distinctly from the PNR data transferred for the same flight, they shall use the data format referred to in point 3 of the Annex to this Decision. 3. By way of derogation from paragraphs 1 and 2 above, air carriers that do not operate extra-EU and intra-EU flights according to a specific and public schedule and that do not possess the necessary infrastructure to support the data formats and transmission protocols listed in the Annex shall transfer PNR data by electronic means that provide sufficient safeguards in respect of the technical security measures, to be agreed bilaterally between the air carrier and the relevant Member State. Article 2 Review 1. The Commission shall conduct a review of this implementing decision by 28 April 2021. The review shall address in particular the possibility to provide for open standard transmission protocols exclusively or in addition to existing protocols, while ensuring they are aligned with international standards and best practices. 2. In light of this review, the Commission may adopt an amendment to this Decision. Article 3 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 119, 4.5.2016, p. 132. ANNEX 1. Data formats for the transfer of PNR data  EDIFACT PNRGOV, as described in EDIFACT implementation guide; PNR data pushed to States or other authorities; PNRGOV message version 11.1 or later;  XML PNRGOV, as described in XML implementation guide; PNR data pushed to States or other authorities; PNRGOV message version 13.1 or later. 2. Transmission protocols for the transfer of PNR data  IBM MQ;  IATA Type B;  AS4 Profile of ebMS 3.0 Version 1.0, OASIS Standard, published on 23 January 2013. Implementation of AS4 according to the e-SENS AS4 Profile developed by the e-SENS Large Scale Pilot, current identifier and version: PR - AS4 - 1.10. As from 2017, the Connecting Europe Facility will continue to maintain and improve these implementation guidelines. 3. Data formats for the transfer of API data when transferred separately from the PNR message  EDIFACT PAXLST, as described in WCO/IATA/ICAO Passenger List message (PAXLST) implementation guide 2003 version or later.